Citation Nr: 1212567	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disorder. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Des Moines, Iowa. 

In May 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the proceeding is of record. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD can encompass claims for service connection for other psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.

The issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that the Veteran's hearing loss is related to service. 

2.  The preponderance of the evidence is against the finding that the Veteran's tinnitus is related to service. 

3.  The preponderance of the evidence is against the finding that the Veteran's low back disability is related to service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  A low back disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the claims file.  The Board observes that private records were requested from a Customer Care Clinic but were not received.  The Veteran was informed of the same in March 2008.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Veteran was also provided with a hearing before the Board in May 2011.  He was also provided VA examinations for his audiological disorders as well as his low back disorder.  The Board finds that the examination reports are adequate reports upon which to base a decision as the examiners reviewed the claims file, conducted thorough interviews and physical examinations, and considered the Veteran's statements regarding continuity of symptomatology. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the regulations cited above, service connection for certain diseases, such as sensorineural hearing loss and arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

      a.  Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran claims he is entitled to service connection for bilateral hearing loss and tinnitus caused by exposure to noise in combat in Vietnam.  The service treatment records do not contain any complaints of, or treatment for, hearing loss, nor do they show that the Veteran reported hearing loss at separation from service.  In fact, in the Veteran's report of medical history at separation, he answered "no" to a question asking whether he had hearing loss.  Nonetheless, the Board acknowledges that the Veteran served in combat, and after giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  In-service acoustic trauma (in-service injury) is therefore conceded and Shedden element (2) has been met.  

Post-service examinations and sworn testimony indicate that the Veteran reported that he first experienced hearing loss within six months after service.  Transcript [T.] page 23.  A June 2008 VA audiological examination confirmed bilateral hearing loss and tinnitus.  Shedden element (1) has therefore been met regarding tinnitus.

Regarding bilateral hearing loss, in June 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
40
45
70
75
RIGHT
30
40
45
65
75

Speech audiometry revealed speech recognition abilities of 72 percent in the left ear and 76 percent in the right ear.  

Because the Veteran has auditory thresholds of at least 40 decibels or greater in both ears, he has current bilateral hearing loss disorder pursuant to 38 C.F.R. § 3.385 (2011).  Element (1) of Shedden is therefore met regarding bilateral hearing loss.  However, as the first indication of clinical hearing loss was not seen until nearly 40 years post-service, the presumption of service connection is not for application.

Next, the Veteran has reported continuous symptoms since service.  See June 2008 VA examination report.  The Board is required to assess the credibility and probative weight of all relevant evidence.  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet.App. at 511; see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d at 1331; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Veteran is competent to report symptoms such as difficulty hearing and ringing in his ears because these symptoms require only personal knowledge as they come to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that there are inconsistencies in the Veteran's reports of continuous symptomatology, thus, his reports are of questionable probative value.  

First, the Veteran has reported differing dates of onset of his hearing problems.  At his June 2008 VA examination, he reported that near constant tinnitus began after or during his military service, but in his sworn testimony before the Board, he reported that he had experienced continuous symptoms since approximately six months following service, not continuous symptoms since service.  (T. pages 23, 27.)  

Additionally, the Board emphasizes the multi-year gap between discharge from active duty service (1969) and initial reported symptoms in 2007, 38 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service).  Based on the foregoing, the Board assigns little probative value to the Veteran's purported continuity of hearing loss and tinnitus symptomatology since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran.); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance).

Next, service connection may be granted if a medical nexus exists, or in certain cases a lay nexus exists, between the acoustic trauma in service and the current hearing loss and tinnitus disorders.  In this case, the Board finds that the June 2008 VA examination report in which the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to his military service is compelling and is afforded significant probative weight.  Regarding hearing loss, the examiner based his opinion on the fact that the Veteran had normal hearing on separation from service and that he had occupational noise exposure working as a railroad conductor, post-service, for 33 years.  Similarly, regarding tinnitus, the examiner based the opinion on the Veteran's occupational noise exposure, his uncertainty regarding the date of onset of tinnitus, and the fact that he did not seek treatment for hearing loss or tinnitus until 10 months prior to the VA examination.  The Board places a high probative value on the VA examiner's opinion. 

The Board has also considered private treatment records including a letter from the Veteran's private physician dated in September 2010 which noted that the Veteran's hearing loss, and probably tinnitus also, were due to a combination of previous noise exposure, the aging process, and genetics.  He did not specify what percentage of the current disability was due to "previous noise exposure", or whether "previous noise exposure" referred to noise in service or occupational noise exposure.  As the Veteran retired from the railroad in 2006, both the in-service noise and the occupational noise exposure occurred prior to the September 2010 private examination.  As the September 2010 report did not specifically relate the Veteran's current hearing loss and tinnitus to service, however, it does not support a finding of a nexus between service and the present disabilities.  

The Board has considered the Veteran's statements and sworn testimony that his current bilateral hearing loss and tinnitus disorders are related to service.  As evidence that noise exposure in service had affected the Veteran's hearing, the Veteran's representative has argued that his left ear hearing loss had worsened in service.  (T. page 28.)  

As noted above, he certainly can report symptoms of hearing loss and ringing.  However, his statements as to the etiology of the disorders are afforded less probative weight than the June 2008 VA medical opinion.  The June 2008 VA examiner considered the Veteran's argument regarding the difference in hearing evaluations between 1967 and 1969 as well as his report that tinnitus began after or during military service, and still determined that his hearing loss and tinnitus were not related to service.  The Board places a higher probative value on the VA examiner's opinion as he expressed adequate rationale and is experienced in determining the etiology of hearing loss and tinnitus.  

Based on the foregoing, the weight of the evidence is against the claim for service connection of bilateral hearing loss and tinnitus.  As such, the appeals must be denied.  

      b.  Low Back

In addition to the regulations cited above, where a veteran served during a period of war or during peacetime service after December 31, 1946, he or she is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

A preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).  Clear and un-mistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.

In this case, the Veteran's service induction report of medical history contained an answer "yes" next to "recurrent back pain."  However, no pre-service medical records have been submitted to demonstrate a pre-existing low back disability.  Thus, the Board finds that a back disability was not noted upon entry onto active duty and the Veteran is presumed sound.  

The Veteran claims that he is entitled to service connection for a low back disorder due to severe back pain in service that required him to be evacuated from Vietnam.  Service treatment records confirm that he was treated for back pain in November 1968.  The impression was exertional low back pain with muscle strain.  The service treatment record also indicated that the low back pain had been bothering the Veteran for three weeks and was more pronounced on weight bearing.  Thus, Shedden element (2) has been met. 

Next, post-service treatment records indicate surgery for a herniated disc in October 1989.  The evidence indicates, however, that the herniated disc was related to a work-related injury.  The Veteran does not dispute the same.  

Additionally, a May 2008 X-ray indicates that the Veteran has current diagnoses of minimal spondylosis, suspect healed mild compression superior end plate of the L4 vertebrae, and question sacroiliitis on the right.  Therefore, Shedden element (1) has been met.  However, as the diagnosis of spondylosis (arthritis) was not rendered within one year of service, presumptive service connection is not warranted. 

The Board has considered the Veterans statements of continuity of low back symptomatology since service.  (See T. page 16)

Here, while the Veteran claims that he has complained of back problems ever since service, however, he has reported that he did not seek treatment for his back pain until the mid-1980's.  T. page 16.  He reported that from service until the mid-1980's, he experienced his back going out as well as numbness and tingling in his legs, prior to the work-related injury in 1989.  T. pages 16, 20.  A review of the May 2008 VA examination report reveals that the Veteran reported the same to the VA examiner. 

While the Board finds that the Veteran was sincere in his statements and sworn testimony, the Board finds that the Veteran's statements are of limited probative value as he is not competent to determine that the symptoms he experienced prior to surgery in 1989 are related to his current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).  Because causation of low back pain is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his low back pain are afforded little to no probative weight.  

Moreover, the Veteran underwent a VA examination in May 2008 to obtain evidence as to whether his current low back disorder was due to service.  The VA examiner considered the Veteran's statements regarding continuity of symptomatology including numbness and tingling prior to the work-related injury in 1989.  The examiner determined that it was less likely than not that his low back disorder was related to service.  The examiner's rationale was that the Veteran's separation examination was negative for back pain.  A review of the record confirms that the Veteran's own report of medical history on service separation indicated no back pain.  The examiner further expressed that the Veteran had one episode of a strain injury while in service and that a single episode of a back strain would not cause degenerative arthritis 40 years later.  Further, the examiner noted that the Veteran's herniated disc in 1989 occurred as a result of a worker's compensation injury around that time.  The Board places a higher probative value on the VA examiner's opinion as he expressed adequate rationale and is experienced in determining the etiology of low back disorders.  

Based on the foregoing, Shedden element (3) has not been met.  As the weight of the evidence is against the claim for service connection of a low back disorder, the appeal for a low back disorder must be denied.  
  
ORDER

Service connection for a bilateral hearing loss disorder is denied. 

Service connection for tinnitus is denied. 

Service connection for a low back disorder is denied. 


REMAND

Regarding the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Here, the Veteran underwent a VA examination for PTSD, in May 2008.  

The VA examiner was focused on whether the Veteran met the requirements for PTSD.  While the examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, he did not explain which PTSD criteria were absent or provide further rationale for the conclusion that he did not meet the criteria for a diagnosis.  Hence, clarification is required.  

Lastly, in order to ensure that all relevant treatment records are associated with the file, any relevant outstanding VA treatment records should be obtained. 

Accordingly, this matter is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records related to a mental health disorder, for the period from October 2010 to the present. 

2.  Afford the Veteran a VA psychiatric examination.  The examiner must review the claims file and note such review in the examination report.

The examiner is advised that the Veteran's active military service included service in combat.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the DSM-IV, and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of his combat service or his fear of hostile military or terrorist activity.  

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record, to include consideration of symptomatology exhibited during service.  The claims file must be reviewed in conjunction with the examination.

If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran a supplemental statement of the case, and afford him the appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


